Citation Nr: 0638931	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-16 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision rendered by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a cervical 
spine disorder; and reopened a claim of service connection 
for asthma and denied on the merits.

The issue of whether new and material evidence has been 
presented to reopen a claim of service connection for asthma 
is being remanded; and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no probative medical evidence of a cervical spine 
disability during active military duty, or for many years 
thereafter.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim was received in April 2003.  In 
correspondence dated in June 2003, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

The veteran contends he is entitled to service connection for 
a cervical spine disability.  The Board has considered the 
appellant's contentions, but finds that the preponderance of 
the evidence is against the claim.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau, 2 Vet. App. 141, 143 (1992).  

In its adjudication of the present claim, the Board observes 
that two of the basic requirements needed to establish a 
claim for service connection have not been met.  The veteran 
does have a current disability, diagnosed as cervical 
degenerative disc disease with radiculopathy.  However, there 
is no evidence that a cervical spine injury or disability 
manifested during service; and no relationship has been shown 
between the current cervical spine disability and the 
veteran's military service.  

Service medical records are devoid of any treatment or 
findings related to the veteran's cervical spine.  The 
veteran has alleged that his September 1972 motor vehicle 
accident caused his current cervical spine disability.  
Service records reveal however, that his complaints at the 
time of treatment following the accident consisted solely of 
pain in his left elbow.  A cervical spine injury was not 
treated or diagnosed.  Moreover, during an April 1973 VA 
examination the veteran apparently made no mention of any 
cervical spine injury or disability which was believed to 
have been incurred in service.  He also denied having 
received any medical treatment since discharge from service.  

As noted, the Board also finds that there is no evidence of 
any nexus, or relationship between the currently diagnosed 
cervical spine disability and military service.  A review of 
the record indicates that a cervical spine disability was not 
diagnosed until many years after military service.  Treatment 
records show that the veteran had been employed as a 
warehouseman since at least 2001.  Significantly, a March 
2003 treatment record reflects that the veteran reported that 
his neck pain had begun only two years prior (in 2001) and 
had gradually worsened ever since.  He denied any specific 
injury or trauma to his neck.  The treatment records also 
reveal that in his position as a warehouseman, the veteran 
unloaded trucks and was generally engaged in heavy lifting 
and very physical work.  The veteran stated that before the 
end of his work day his neck would become very sore.  
Additional records reflecting physical therapy treatment were 
not probative to the issue of service connection.

The probative medical evidence in this case indicates that 
there is no relation between the veteran's cervical spine 
disability and the motor vehicle accident in service.  The 
veteran was also afforded a VA examination in March 2004, 
where his claims file was thoroughly reviewed and appropriate 
clinical studies were conducted.  The veteran reported that 
he worked for a textile factory after military service, 
performing manual labor.  X-rays taken of the veteran's neck 
during the examination revealed age-related moderated 
spondylotic changes.  Significantly, the physician noted that 
there is no documentation in the service records regarding an 
injury to the neck.  He further opined that there is no 
genuine radiculopathy secondary to the motor vehicle accident 
during service; and there is no relationship between the 
veteran's current cervical spine disability and his military 
service.

No other medical evidence contrary to this competent medical 
opinion has been provided.  The Board does not doubt the 
sincerity of the veteran's beliefs that his cervical spine 
disability is related to a motor vehicle accident during 
service.  However, it is noted that where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, as the competent 
medical evidence does not show that a cervical spine injury 
or disability occurred in service; and that a current 
cervical spine disability is related to military service- the 
Board finds that the criteria for establishing service 
connection for a cervical spine disability is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for a cervical spine condition is denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case is being remanded for another matter, 
the RO now has an opportunity to send the veteran the 
necessary notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

A November 1990 rating decision denied service connection on 
the basis that the veteran's asthma existed prior to service 
and was not aggravated therein.  The veteran did not appeal 
and that rating decision became final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 
(2006).

The veteran filed to reopen his service connection claim in 
April 2003.  In June 2003, the RO sent the veteran notice 
indicating that he needed to submit new and material evidence 
to reopen his claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  A review of 
the claims folder reveals that in light of the Kent decision, 
the notice provided to the veteran of what constitutes new 
and material evidence is defective.  This defect must be 
resolved prior to adjudication of this claim. 

As it relates to the claim on appeal, where prior denial was 
based on a conclusion that asthma pre-existed service and was 
not aggravated therein, the RO ought to have specifically 
informed the veteran of the need to submit evidence showing 
either that 1) asthma did not in fact exist prior to service 
and was incurred therein, or 2) the pre-existing asthma was 
in fact aggravated by service.  Because such notice was not 
provided, further procedural development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with.  The 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO's should provide notice to the 
veteran consistent with the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


